Citation Nr: 0422488	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  98-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for chronic 
sinusitis/allergic rhinitis, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from December 1977 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 RO rating decision.  In a March 
2000 decision, that was appealed to the United States Court 
of Appeals for Veterans Claims (Court), the Board found that 
claims for service connection for a neck and back injury and 
for a left knee condition had not been reopened, and denied a 
higher disability evaluation for sinusitis and allergic 
rhinitis.  In April 2001, the Court vacated the Board's 
decision and remanded these issues to the Board.  In an 
August 2001 decision, the Board reopened the claims for 
service connection for a neck and back injury and for a left 
knee condition, and remanded the question of entitlement to 
service connection, as well as the issue concerning the 
evaluation of the service-connected sinusitis and rhinitis, 
to the RO.  By a January 2004 the RO granted service 
connection for neck, back, and left knee disabilities.  Thus, 
the issue of entitlement to service connection for these 
disabilities is no longer before the Board on appeal.  The 
Board will therefore not consider them herein.

The Board notes that the August 1996 rating decision 
continued a noncompensable disability evaluation for allergic 
rhinitis.  By an April 1998 rating decision the RO granted a 
10 percent rating for chronic sinusitis/allergic rhinitis, 
effective from February 1, 1995.  The veteran continued his 
appeal for an increased rating, and the issue concerning the 
disability evaluation remained before the Board on appeal.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDING OF FACT

The veteran's chronic sinusitis and allergic rhinitis is 
manifested by complaints of sinus pressure and congestion, 
headaches, pain, occasional cough, and more than six non-
incapacitating episodes of sinusitis a year, as well as by 
objective evidence of swollen and erythematous nasal 
membranes and episodes of post-nasal drip and purulent 
discharge, occasionally requiring treatment with antibiotics.


CONCLUSION OF LAW

The criteria for a 30 percent rating for sinusitis/allergic 
rhinitis have been satisfied.  38 U.S.C.A. § 1131, 5107 (West 
Supp. 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.96 
Diagnostic Code 6514 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The veteran's service-connected chronic sinusitis/allergic 
rhinitis is currently rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6514, for sinusitis, sphenoid, chronic.  
Regulations for the evaluation of respiratory disabilities 
were revised effective on October 7, 1996.  See 61 Fed. Reg. 
46720 (1996).  As the rating criteria were changed after the 
veteran filed his claim in February 1995, the Board will 
consider whether he is entitled to an increased rating under 
either the old or the new rating criteria.  

Under criteria for rating diseases of the nose and throat in 
effect prior to October 7, 1996, a 10 percent rating is 
warranted for moderate symptomatology with discharge or 
crusting or scabbing, infrequent headaches.  A 30 percent 
rating is warranted for severe symptomatology with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent rating is warranted for postoperative residuals 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6514.

Under criteria for rating diseases of the nose and throat 
which became effective on and after October 7, 1996, 10 
percent rating is warranted for sinusitis manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted for chronic osteomyelitis following 
radical surgery, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6514, Note.

A VA outpatient treatment record dated in February 1996 
showed that the veteran reported having nasal congestion with 
yellow discharge and post nasal drip.  The diagnosis was 
nasosinusitis with general URI.  Amoxicillin was prescribed.  
An October 1996 treatment record showed that the veteran 
reported he had a lot of sinus congestion, which he had 
chronically.  He had a constant cough.  The diagnoses were 
gastritis and bronchitis.

A March 1997 record of the veteran's office visit with Dr. 
Hutchingson showed that the veteran was seen two weeks prior 
and thought to have sinusitis.  He was still having symptoms.  
He complained of sinus pressure, cough, post nasal drip, sore 
throat and some purulence and nasal secretions early in the 
morning.  On examination, Dr. Hutchingson noted that the 
veteran was seen multiple times with cold symptoms over the 
last year which seemed to be more upper respiratory.  On 
examination no purulence was noted.  His diagnosis was 
probable chronic sinusitis, may be precipitated by chronic 
allergic rhinitis.  

In a May 1997 letter, Dr. Hutchingson revealed the veteran 
had eight visits between April 1996 and March 1997 and that 
seven of those visits had involved evidence of upper 
respiratory symptoms, in particular chronic sinusitis.  It 
was noted that in the winter of 1997 the veteran had 
recurrent problems with sinusitis.  He was treated with 
antibiotics but continued to have problems. 

VA outpatient treatment records dated from August 1997 to 
April 1998 show that the veteran was treated for chronic 
sinusitis and allergic rhinitis.  In the record of an August 
1997 office visit, the veteran complained of a worsening 
productive clear cough, maxillary sinus pressure and a 
frontal headache.  Examination showed postnasal drip.  He was 
diagnosed with acute sinusitis and Zithromax was prescribed 
medication.  In September 1997, the veteran complained of 
some purulent discharge, although none was noted on 
examination. The nasal membranes were also observed to be 
swollen and erythematous.  The diagnoses included probable 
acute sinusitis, partially treated with Zithromax, and 
allergic rhinitis.  Another course of Zithromax was 
prescribed.  In October 1997, the veteran complained of sinus 
pressure and coughing up yellowish sputum, and was diagnosed 
with acute sinusitis.  Amoxicillin was prescribed.  In March 
1998 the veteran was seen for sinusitis for which he took 
Keflex and which seemed to be getting better.  Examination 
showed that the veteran's nasal membranes were swollen and 
erythematous, but there was no purulence or tenderness over 
the maxillary sinuses.  The assessment included allergic 
rhinitis and recurrent sinusitis, only partially treated.  In 
April 1998 he was seen for an exacerbation of his chronic 
sinusitis.

Private treatment records from the Lake Primary Care 
Associates showed that in April 2002 the veteran was seen for 
complaints of nasal congestion, sore throat, cough, and 
headaches for the last seven days.  The diagnoses included 
sinusitis and Doxycycline was prescribed.  In July 2002 he 
complained of pressure on the left side of the face, sore 
throat, and cough productive of green sputum.  The assessment 
included "____ sinusitis" and Doxycycline was prescribed.  
In September 2002 the assessment was sinusitis and 
Doxycycline was again prescribed.

In an October 2002 statement the veteran reported that his 
face was constantly tender and he experienced headaches 
daily.  He also had pain in his right ear and upper teeth.  
He reported having red irritated eyes and drainage and 
congestion in my nasal passages, and numerous sinus 
infections every year.  He described other problems including 
stiffness and pain in his neck, back, right shoulder, and 
left knee, as well as acid reflux disease and high blood 
pressure.  He claimed that as a result of his disabilities he 
had to use his vacation time and sick time in addition to 
talking 222 hours of FMLA leave for the year 2002.  

On VA examination in October 2002 the veteran reported that 
his sinusitis and rhinitis were chronic and ongoing since 
1978.  He claimed that on a daily basis symptoms such as sore 
throat, burning eyes, nasal sinus congestion, and frontal 
headaches, were all present but were not acute.  He reported 
having an acute phenomena, eight to ten times a year, lasting 
two to four weeks with treatment repeatedly with antibiotics.  
He claimed his current symptoms were the same as in the past, 
except worse.  On examination it was noted that the 
nasopharynx was quite infected and that there was marked 
infection with edema of the nasal mucosa and purulent 
discharge emanates from the right naris.  The concha was very 
infected and edematous, the right naris was 75% blocked or 
obstructed, and the left naris was 50% obstructed.  There was 
marked tenderness over the frontal, maxillary, and ethmoid 
sinuses.  The diagnosis included chronic sinusitis and 
chronic allergic rhinitis.

Treatment records from Lake Primary Care Associates showed 
that in an April 2003 phone message it was noted that the 
veteran reported he needed something to clear his sinuses.  
In May 2003 the veteran was seen for complaints including 
congestion and cough and the diagnosis was sinusitis.  

The veteran claims that his service-connected chronic 
sinusitis/allergic rhinitis is more than 10 percent 
disabling.  In order for an increased 30 percent rating to be 
assigned, the objective evidence of record must show that the 
veteran has (1) severe symptomatology with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence; or (2) 
three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment; or (3) more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

The Board initially notes that medical evidence of record 
dated from 1996 to 2003 clearly confirms the existence of the 
veteran's chronic sinusitis, for which he has received 
medical treatment on many occasions.  The objective medical 
evidence shows that the veteran has complained of sinus 
congestion and pain, headaches, post-nasal drip, and purulent 
discharge on several occasions, and such symptoms have been 
objectively confirmed in medical treatment records.  The 
record reflects that the veteran's chronic sinusitis and 
related symptoms have required treatment by antibiotics on at 
least seven occasions between February 1996 and September 
2002.  In a May 1997 letter, Dr. Hutchingson revealed the 
veteran had eight visits between April 1996 and March 1997 
and that seven of those visits had involved evidence of upper 
respiratory symptoms, in particular chronic sinusitis.  It 
was noted that in the winter of 1997 the veteran had 
recurrent problems with sinusitis and was treated with 
antibiotics but continued to have problems.  Moreover, on the 
VA examination in 2002 the veteran was clearly experiencing 
an episode of sinusitis and rhinitis, and on objective 
examination his nasopharynx was quite infected, that there 
was marked infection with edema of the nasal mucosa, and 
purulent discharge emanating from the right naris.  The 
concha was very infected and edematous, the right naris was 
75% blocked or obstructed, and the left naris was 50% 
obstructed.  There was marked tenderness over the frontal, 
maxillary, and ethmoid sinuses.  

It appears that the veteran has had at least six non-
incapacitating episodes of sinusitis/rhinitis per year, and 
that at times the symptoms have been severe.  While the 
record does not show that the episodes of sinusitis have met 
the regulatory definition of "incapacitating", in that the 
treatment records do not refer to the necessity of bed rest, 
it is shown that the veteran has had episodes of sinusitis 
that have at times required several courses of antibiotics.  
Although the veteran's sinus disability does not satisfy all 
the criteria for a 30 percent rating under either the old or 
new criteria of Diagnostic Code 6514, the Board finds that 
the objective medical evidence of record more nearly 
approximates the criteria for a 30 percent rating than for a 
10 percent rating.  38 C.F.R. § 4.7.  Thus, a 30 percent 
rating is warranted.

In order for a higher rating of 50 percent to be assigned the 
evidence would have to show evidence of postoperative 
residuals following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations, or evidence of chronic 
osteomyelitis following radical surgery, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97.  There is no evidence, 
however, that the veteran has had to undergo any surgery due 
to his sinusitis/rhinitis.  A rating of 50 percent under 
Diagnostic Code 6514 is therefore not warranted.

II.  Extraschedular rating

The Board will also consider whether an extraschedular rating 
is warranted under 38 C.F.R. § 3.321.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the pertinent regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board initially finds that the schedular evaluations in 
this case are not inadequate.  A full range of ratings, from 
zero to 50 percent, exist in the rating schedule for greater 
disability due to sinusitis.  However, the record does not 
establish a basis to support a higher rating under the rating 
schedule.  The Board also finds no evidence of an exceptional 
disability picture in this case.  The veteran has not been 
hospitalized for treatment of his sinusitis/ allergic 
rhinitis condition, so as to warrant extraschedular 
consideration.  The Board also does not find that this 
condition by itself has created a marked interference with 
his employment.  Although the veteran has experienced 
interference with his employment, including have to take 
leave from work, this, by his own reports, has resulted from 
all of his disabilities and not just his chronic 
sinusitis/rhinitis.  For the reasons noted above, the Board 
concludes that the impairment resulting from this 
sinusitis/rhinitis disability is adequately compensated by 
the rating now assigned.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

III.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).   

The Board concludes that VA has fulfilled its re-defined 
notice and duty to assist requirements as they pertain to the 
veteran's claims decided herein.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  In this case, the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
The Court recognized that, in such an instance, the RO did 
not err in not providing such notice because an initial 
adjudication had occurred; instead, the claimant had the 
right to content-complying notice and proper subsequent VA 
process.  Slip op. at 10-11.

In the present case, a substantially complete application was 
received in February 1995.  Thereafter, in a rating decision 
dated in August 1996 the claim for an increased rating for 
chronic sinusitis/allergic rhinitis was denied.  After that 
rating action was promulgated the RO, in August 2002, 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2003 was 
not given prior to the first RO adjudications of the claims, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case back to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Indeed, in 
December 2003 the veteran indicated he had was unable to 
obtain any additional records and he wanted VA to review the 
claim based on the evidence of record.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

With regard to the duty to assist, the Board notes that 
medical treatment records identified by the veteran have been 
obtained by the RO and a VA examination has been provided.  
The Board therefore finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).


ORDER

A 30 percent rating for chronic sinusitis/allergic rhinitis 
is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



